It is strongly argued that appellant was under illegal arrest at the time he gave consent to the officers to search his premises and such being the case that the court below should have held, and this court ought to hold, as a matter of law that consent so obtained was involuntary, given under duress and was not a waiver. Reliance is had upon bills of exception four and seven as showing that appellant was under arrest when he consented to the search. We find it unnecessary to pass upon the legal question presented because the bills mentioned are insufficient. Bill number four contains a recital that "while the defendant was under arrest" the sheriff asked him "if he had any objection to us looking over the premises," to which defendant replied, "No, go ahead, we wouldn't find anything except his household goods." Assuming that this bill shows by recitals therein that appellant was under arrest it is wholly insufficient in failing to set out what discoveries were made by the officers claiming to act under consent so given. Therefore no injury to appellant is manifest from the bill itself. It has been *Page 91 
universally held that a bill must within itself manifest the error complained of. (See cases cited under Sec. 207 Branch's Ann. Tex. P. C.) The same defect pointed out in bill four is also found in bill number seven.
Appellant urges that the charge given upon the issue whether he consented to the search was insufficient to advise the jury upon the law in that particular. In addition to the instruction upon that subject in the main charge the court gave the following special charge.
"You are further instructed that the word 'consent' is an agreement to do something proposed but such proposal and acceptance must not be done under compulsion or fear, but must be an open agreement to do the thing proposed by both parties, or all concerned." In our opinion this special charge taken in connection with the general instruction upon the subject amply informed the jury as to the law controlling the question of consent.
Appellant calls attention to a bill of exception wherein he complains because the court would not permit him to ask the jury whether they believed the search and seizure law was a good law, and should be enforced, and should be complied with by the officers, and a number of other similar questions. We can readily comprehend if an officer was being prosecuted for violating the provisions of that law as contained in Arts. 4a and 4b, C. C. P., inquiry as was here sought to be made might not be improper, but we fail to grasp the relevancy of such proposed investigation in a case like the present. The search and seizure law as applied to appellant's case related only to whether evidence should or should not be admitted. This ordinarily is a question of law to be determined by the trial judge with which the jury has no concern. The search warrant in the present case was held invalid as a matter of law; neither it nor the affidavit upon which it issued went before the jury. The evidence as to the result of the search was admitted upon the theory that appellant consented thereto. Appellant did not testify but his wife's evidence raised an issue of fact upon the question of consent which issue was left to the jury under proper instructions. In our opinion the bill presents no error.
The motion for rehearing is overruled.
Overruled. *Page 92